Title: To Thomas Jefferson from John Carter, 24 September 1790
From: Carter, John
To: Jefferson, Thomas



Sir
Providence, Sept. 24, 1790.

I have to acknowledge the Receipt of a Letter from Mr. Remsen, written by Direction of your Excellency. My grateful Thanks are due for this Mark of Attention, as well as for your Excellency’s favourable Notice of my Name, in a late Letter to my worthy friend Mr. Howell.
Agreeably to Order, the Providence Gazette shall with great Pleasure be forwarded by Post, so long as the Publication thereof may go on: But labouring as I long have done under many Discouragements, particularly in the Countenance afforded and continued to an antifederal Competitor (who obtruded himself with a printing Apparatus sold by me, under an express Stipulation that  it should never be used here) I have Contemplation to relinquish my typographical Concern, and adopt, if within the Compass of my Power, some other Line of Business, more adequate to the Support of a numerous Family. After a long printing Career, I shall reluctantly surrender to my said Competitor the Remains of a small Business, established with much Toil, Care and Expence; but should the Measure eventually take Place, your Excellency will be enabled to account for my Paper not arriving at your Office.
With the highest Consideration for your Excellency’s Character and literary Attainments, and zealous Attachment to the Government in which you hold so distinguished a Station, I have the Honour to be, very respectfully, your Excellency’s obedient and devoted Servant,

Jno. Carter

